DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 1-8 are pending and presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Very Long Carbon Nanotubes” to Pan et al. (hereinafter, “Pan at __”).
Regarding claim 6, Pan discloses a member (while the claim states the member is “for manufacturing a carbon nanohorn aggregate comprising a fibrous carbon nanohorn aggregate”, this is merely intended use of the apparatus and it is not given patentable weight, see MPEP 2111.02) comprising:
Id.) wherein the nanotubes have a depth (vis a vis height) of 2 mm (Id.).

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Formation studies and controlled reduction of carbon nanohorns using continuous in situ characterization techniques” to Cheng et al. (hereinafter, “Cheng at __”).
Regarding claims 1, Cheng discloses a method for producing a carbon nanohorn aggregate (Cheng at 2 R col to 3 L col) comprising a fibrous carbon nanohorn aggregate (“Fig. 1”) comprising:
a) Fixing an end of a rod-shaped carbon target to a fixing jig (graphite target placed in a quartz tube, Cheng at 2 R col to 3 L col and “Fig. 2”); and
	b) Irradiating the rod-shaped carbon target with a laser light having a spot size of 0.6 mm (Id.), and moving a irradiation position of the laser light in a longitudinal direction of the rod-shaped carbon target without rotating the rod-shaped carbon target (rastering occurs, Id.).
	As to claim 3, rastering goes from the top to the bottom and the bottom is upon which the target sits (Cheng at “Fig. 2”).

Allowable Subject Matter
Claims 2, 4, 5 and 7 are objected to as being dependent upon a rejected base claim.
As to claims 2, 4, 5 and 7, none of the cited prior art either alone or in combination discloses or reasonably suggests a method for producing carbon nanohorn aggregates comprising fibrous carbon nanohron aggregates by fixing an end of a rod-shaped carbon target to a fixing jig which is then exposed to a laser moving in a longitudinal direction of the rod-shaped carbon target without rotating the rod-et al. (cited and provided by applicants; hereinafter, “Takeshi at __”) is the closest piece of prior art and it discloses sending graphite rods in one at a time which are rotated about their axis during laser irradiation to grow the CNHs. WO2004096705 to Takeshi et al. (Cited and provided by applicants) discloses a method of making CNHs via laser irradiating a graphite rod which is not a plurality thereof on a member but does disclose translation movement of a graphite rod undergoing laser irradiation, however no other piece of prior art either alone or in combination discloses or reasonably suggests attaching a plurality of graphite rods to a fixing jig for CNH growth via lasers. US10793439 and US10971734 discloses making a SWNH but requires rotation of the target. Cheng does not expressly state the graphite target size or depth (Combining Takeshi with Cheng would not be a viable combination as it would materially change the setup of Cheng).
As to claim 7, none of the cited prior art either alone or in combination discloses a plurality of rod-shaped carbon targets having a diameter of 1-20.5 mm on a fixing jig member-structure. Pan is the closest piece of prior art and they are in the sub-micron range for diameter. Takeshi’s graphite targets are not on a member but instead are sent one at a time for production and have a diameter of 10 cm which is much larger than that claimed.

Conclusion
Claims 1, 3, 6 and 8 are rejected. Claims 2, 4, 5 and 7 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759